Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 1 of 14




                   Exhibit D
                        Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 2 of 14




                                                            Exhibit D

’000 Patent, claim 1

 Claim Element         Allegations in the First Amended Complaint                                            Alleged Actors in the
                                                                                                             First       Amended
                                                                                                             Complaint

 1. An apparatus,      Paragraphs 103-107 of the First Amended Complaint                                     Lyft
 comprising:
                       103. As described above (see ¶ 51), the Accused Instrumentalities comprise an
                       apparatus for providing recruitment information. The infringing apparatus
                       comprises servers, hardware, software, and a collection of related and/or linked
                       web pages and mobile applications for providing recruitment information and
                       services to individuals (including riders, job seekers, contractors, and employers)
                       in the United States. The apparatus comprises a memory device, a processing
                       device, and a transmitter. On information and belief, the Accused
                       Instrumentalities comprise an apparatus built on the Amazon Web Services
                       Platform, which is itself comprised of a multitude of components including the
                       Lyft Multimodal Platform, Backend Platform Systems, Financial Applications,
                       and the Lyft Website. Further on information and belief, the Lyft Platform relies
                       on the Amazon DynamoDB, which is a database for delivering high
                       performance at scale. Still further, on information and belief, Lyft leverages the
                       Amazon Elastic Container Service for Kubernetes, and Amazon Lambda.

                       104. As described above (see ¶ 52), and on information and belief, the infringing
                       Lyft apparatus further comprises a data lake on the Amazon Simple Storage
                       Service (Amazon S3), which leverages Amazon Redshift to analyze the vast
                       amount of data Lyft stores on the Cloud. On information and belief, the Accused
                       Instrumentalities comprise an apparatus with multiple interconnected
                       infrastructures, including but not limited to multiple data centers, including
                       Amazon Web Services data centers located across the United States.




                                                                 1
                        Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 3 of 14




                       105. As described above (see ¶ 53), and on information and belief, the infringing
                       Lyft apparatus maintains and stores in memory realtime data with respect to the
                       location of available (and soon-to-be available) Independent Contractors (i.e.,
                       the drivers); the data includes at least information concerning the vehicle and
                       present occupancy/capacity. On information and belief, the Lyft apparatus
                       further maintains and stores in memory real-time data concerning the location
                       and needs of the hiring entity or employer (i.e., the rider). On information and
                       belief, the infringing Lyft apparatus further filters all Independent Contractors by
                       their respective GPS locations and capacities relative to the needs and location
                       of the hiring entity (rider) in real-time; riders are then related to the most
                       appropriate Independent Contractors. On information and belief, this “pairing”
                       process is further informed by the estimated arrival time of the driver, as well as
                       the mutual driver and rider preferences.

                       106. As described above (see ¶ 54), and on information end belief, the infringing
                       Lyft apparatus processes the relevant information as noted above in order to
                       approximate arrival times, and delivers job notifications out to the Independent
                       Contractors in order of priority until the opportunity is accepted. Drivers are able
                       to perform job search queries by going into “Driver Mode” to “Go Online” as an
                       available contractor for hire.

                       107. As described above (see ¶ 55), and on information and belief, the infringing
                       Lyft apparatus comprises a multitude of databases to store the pertinent data, all
                       of which are based on the Amazon Web Services Platform. On information and
                       belief, the Lyft Accused Instrumentalities comprise multiple data centers
                       housing memory devices, processing devices, receivers, and transmitters. On
                       information and belief, such data centers are located Worldwide.
a memory device,       Paragraphs 108 of the First Amended Complaint                                          Lyft
wherein the memory
device stores work     108. As described above (see ¶ 56), the Lyft Accused Instrumentalities comprise
schedule information   a memory device, which stores information regarding individuals available for
or scheduling          applying for a job opportunity or hiring need. More specifically, and on
information for an     information and belief, the Lyft memory device stores information concerning



                                                                 2
                         Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 4 of 14




employer or a hiring    drivers who are available and willing to accept assignments within the Lyft
entity, or for an       network. Such information comprises work schedule information and/or
individual, an          scheduling information for such drivers. The Lyft Accused Instrumentalities store
independent             work schedule information for each such driver (independent contractor) by virtue
contractor, a           of the driver’s “Online” availability, which is indicated via the Lyft Driver Mobile
temporary worker, or    Application and stored in the Lyft memory devices. Each such driver, on
a freelancer;           information and belief, is employed by Lyft as an Independent Contractor and is
                        retained by users of the Lyft apparatus to perform specific, defined tasks for the
                        benefit of the user.
a receiver, wherein     Paragraph 109 of the First Amended Complaint                                         Lyft; Rider (Lyft Mobile
the receiver receives                                                                                        Application for Riders
a first request,        109. As described above (see ¶ 55), and on information and belief, the Lyft and/or use of the Lyft
                        Accused Instrumentalities comprise servers (receivers) for receiving a first request web page at Lyft.com)
                        from a communication device associated with a hiring entity (e.g., the mobile
                        device of a user of the Lyft Mobile App for Riders and/or the computing device
                        of the user of the Lyft web page at www.lyft.com). On information and belief,
                        when a user seeks to place a Ride Request using the Lyft apparatus, a first request
                        is generated and contains information regarding a request to obtain the work
                        schedule information for the known available Independent Contractors in order to
                        generate an Estimated Time for Performance and populate the mapping function.
                        As described above (see ¶ 54), such first request is processed and a first message
                        containing Estimated Time and location information is transmitted by the Lyft
                        transmitter to the first communication device (Lyft mobile application). If
                        acceptable, the user has the option of placing the formal Request and completing
                        the transaction (i.e., by making a second request to engage the services of the
                        available driver). As described above (see ¶¶ 51-55), the Lyft Accused
                        Instrumentalities comprise servers located at data centers across the United States
                        which include processors (i.e., “processors”). On information and belief, such
                        processors are associated with the public-facing elements of the infringing
                        apparatus, including the website at www.uber.com and related mobile
                        applications. On information and belief, such processors are specially
                        programmed to processes and provide job search and recruitment information
                        concerning drivers and riders. The processors are programmed to process the



                                                                 3
                         Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 5 of 14




                        information concerning the job search request in real-time (i.e., “upon a detection
                        of an occurrence of a searching event”), using the ride request information as
                        provided by the employer or hiring entity (i.e., the ride requestor). Each such
                        request is an advertised job opening, position, assignment, contract, and/or
                        project, which the individual Independent Contractor drivers can accept or
                        decline, following receipt of a message (which is generated by the processing
                        device and electronically transmitted over the Internet or World Wide Web to the
                        mobile application of the Independent Contractor from the Lyft transmitter) in
                        real-time concerning the available assignment via the Lyft Mobile Application for
                        Drivers.
wherein the first       Paragraph 109 of the First Amended Complaint                                         Lyft; Rider (Lyft Mobile
request contains                                                                                             Application for Riders
information regarding   109.  As  described  above  (see ¶ 55), and  on  information  and   belief, the Lyft and/or use of the Lyft
a request to obtain     Accused Instrumentalities comprise servers (receivers) for receiving a first request web page at Lyft.com)
work schedule           from a communication device associated with a hiring entity (e.g., the mobile
information or          device of a user of the Lyft Mobile App for Riders and/or the computing device
scheduling              of the user of the Lyft web page at www.lyft.com). On information and belief,
information for the     when a user seeks to place a Ride Request using the Lyft apparatus, a first request
employer, the hiring    is generated and contains information regarding a request to obtain the work
entity, the individual, schedule information for the known available Independent Contractors in order to
the independent         generate an Estimated Time for Performance and populate the mapping function.
contractor, the         As described above (see ¶ 54), such first request is processed and a first message
temporary worker, or containing Estimated Time and location information is transmitted by the Lyft
the freelancer,         transmitter to the first communication device (Lyft mobile application). If
                        acceptable, the user has the option of placing the formal Request and completing
                        the transaction (i.e., by making a second request to engage the services of the
                        available driver). As described above (see ¶¶ 51-55), the Lyft Accused
                        Instrumentalities comprise servers located at data centers across the United States
                        which include processors (i.e., “processors”). On information and belief, such
                        processors are associated with the public-facing elements of the infringing
                        apparatus, including the website at www.uber.com and related mobile
                        applications. On information and belief, such processors are specially
                        programmed to processes and provide job search and recruitment information



                                                                 4
                          Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 6 of 14




                         concerning drivers and riders. The processors are programmed to process the
                         information concerning the job search request in real-time (i.e., “upon a detection
                         of an occurrence of a searching event”), using the ride request information as
                         provided by the employer or hiring entity (i.e., the ride requestor). Each such
                         request is an advertised job opening, position, assignment, contract, and/or
                         project, which the individual Independent Contractor drivers can accept or
                         decline, following receipt of a message (which is generated by the processing
                         device and electronically transmitted over the Internet or World Wide Web to the
                         mobile application of the Independent Contractor from the Lyft transmitter) in
                         real-time concerning the available assignment via the Lyft Mobile Application for
                         Drivers.

wherein the first        Paragraph 109 of the First Amended Complaint                                           Lyft
request is transmitted
from a first             109. As described above (see ¶ 55), and on information and belief, the Lyft
communication            Accused Instrumentalities comprise servers (receivers) for receiving a first request
device associated        from a communication device associated with a hiring entity (e.g., the mobile
with an employer or      device of a user of the Lyft Mobile App for Riders and/or the computing device
hiring entity or         of the user of the Lyft web page at www.lyft.com). On information and belief,
associated with an       when a user seeks to place a Ride Request using the Lyft apparatus, a first request
individual, an           is generated and contains information regarding a request to obtain the work
independent              schedule information for the known available Independent Contractors in order to
contractor, a            generate an Estimated Time for Performance and populate the mapping function.
temporary worker, or     As described above (see ¶ 54), such first request is processed and a first message
a freelancer             containing Estimated Time and location information is transmitted by the Lyft
                         transmitter to the first communication device (Lyft mobile application). If
                         acceptable, the user has the option of placing the formal Request and completing
                         the transaction (i.e., by making a second request to engage the services of the
                         available driver). As described above (see ¶¶ 51-55), the Lyft Accused
                         Instrumentalities comprise servers located at data centers across the United States
                         which include processors (i.e., “processors”). On information and belief, such
                         processors are associated with the public-facing elements of the infringing
                         apparatus, including the website at www.uber.com and related mobile
                         applications. On information and belief, such processors are specially


                                                                   5
                        Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 7 of 14




                       programmed to processes and provide job search and recruitment information
                       concerning drivers and riders. The processors are programmed to process the
                       information concerning the job search request in real-time (i.e., “upon a detection
                       of an occurrence of a searching event”), using the ride request information as
                       provided by the employer or hiring entity (i.e., the ride requestor). Each such
                       request is an advertised job opening, position, assignment, contract, and/or
                       project, which the individual Independent Contractor drivers can accept or
                       decline, following receipt of a message (which is generated by the processing
                       device and electronically transmitted over the Internet or World Wide Web to the
                       mobile application of the Independent Contractor from the Lyft transmitter) in
                       real-time concerning the available assignment via the Lyft Mobile Application for
                       Drivers.

a processing device,   Paragraph 109 of the First Amended Complaint                                           Lyft

                       109. As described above (see ¶ 55), and on information and belief, the Lyft
                       Accused Instrumentalities comprise servers (receivers) for receiving a first request
                       from a communication device associated with a hiring entity (e.g., the mobile
                       device of a user of the Lyft Mobile App for Riders and/or the computing device
                       of the user of the Lyft web page at www.lyft.com). On information and belief,
                       when a user seeks to place a Ride Request using the Lyft apparatus, a first request
                       is generated and contains information regarding a request to obtain the work
                       schedule information for the known available Independent Contractors in order to
                       generate an Estimated Time for Performance and populate the mapping function.
                       As described above (see ¶ 54), such first request is processed and a first message
                       containing Estimated Time and location information is transmitted by the Lyft
                       transmitter to the first communication device (Lyft mobile application). If
                       acceptable, the user has the option of placing the formal Request and completing
                       the transaction (i.e., by making a second request to engage the services of the
                       available driver). As described above (see ¶¶ 51-55), the Lyft Accused
                       Instrumentalities comprise servers located at data centers across the United States
                       which include processors (i.e., “processors”). On information and belief, such
                       processors are associated with the public-facing elements of the infringing
                       apparatus, including the website at www.uber.com and related mobile


                                                                 6
                          Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 8 of 14




                         applications. On information and belief, such processors are specially
                         programmed to processes and provide job search and recruitment information
                         concerning drivers and riders. The processors are programmed to process the
                         information concerning the job search request in real-time (i.e., “upon a detection
                         of an occurrence of a searching event”), using the ride request information as
                         provided by the employer or hiring entity (i.e., the ride requestor). Each such
                         request is an advertised job opening, position, assignment, contract, and/or
                         project, which the individual Independent Contractor drivers can accept or
                         decline, following receipt of a message (which is generated by the processing
                         device and electronically transmitted over the Internet or World Wide Web to the
                         mobile application of the Independent Contractor from the Lyft transmitter) in
                         real-time concerning the available assignment via the Lyft Mobile Application for
                         Drivers.

wherein the              Paragraph 109 of the First Amended Complaint                                           Lyft
processing device is
specially                109. As described above (see ¶ 55), and on information and belief, the Lyft
programmed for           Accused Instrumentalities comprise servers (receivers) for receiving a first request
processing               from a communication device associated with a hiring entity (e.g., the mobile
information              device of a user of the Lyft Mobile App for Riders and/or the computing device
contained in the first   of the user of the Lyft web page at www.lyft.com). On information and belief,
request,                 when a user seeks to place a Ride Request using the Lyft apparatus, a first request
                         is generated and contains information regarding a request to obtain the work
                         schedule information for the known available Independent Contractors in order to
                         generate an Estimated Time for Performance and populate the mapping function.
                         As described above (see ¶ 54), such first request is processed and a first message
                         containing Estimated Time and location information is transmitted by the Lyft
                         transmitter to the first communication device (Lyft mobile application). If
                         acceptable, the user has the option of placing the formal Request and completing
                         the transaction (i.e., by making a second request to engage the services of the
                         available driver). As described above (see ¶¶ 51-55), the Lyft Accused
                         Instrumentalities comprise servers located at data centers across the United States
                         which include processors (i.e., “processors”). On information and belief, such
                         processors are associated with the public-facing elements of the infringing


                                                                   7
                           Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 9 of 14




                          apparatus, including the website at www.uber.com and related mobile
                          applications. On information and belief, such processors are specially
                          programmed to processes and provide job search and recruitment information
                          concerning drivers and riders. The processors are programmed to process the
                          information concerning the job search request in real-time (i.e., “upon a detection
                          of an occurrence of a searching event”), using the ride request information as
                          provided by the employer or hiring entity (i.e., the ride requestor). Each such
                          request is an advertised job opening, position, assignment, contract, and/or
                          project, which the individual Independent Contractor drivers can accept or
                          decline, following receipt of a message (which is generated by the processing
                          device and electronically transmitted over the Internet or World Wide Web to the
                          mobile application of the Independent Contractor from the Lyft transmitter) in
                          real-time concerning the available assignment via the Lyft Mobile Application for
                          Drivers.

wherein the               Paragraph 109 of the First Amended Complaint                                           Lyft
processing device
generates a first         109. As described above (see ¶ 55), and on information and belief, the Lyft
message containing        Accused Instrumentalities comprise servers (receivers) for receiving a first request
the work schedule         from a communication device associated with a hiring entity (e.g., the mobile
information or the        device of a user of the Lyft Mobile App for Riders and/or the computing device
scheduling                of the user of the Lyft web page at www.lyft.com). On information and belief,
information for the       when a user seeks to place a Ride Request using the Lyft apparatus, a first request
employer, the hiring      is generated and contains information regarding a request to obtain the work
entity, the individual,   schedule information for the known available Independent Contractors in order to
the independent           generate an Estimated Time for Performance and populate the mapping function.
contractor, the           As described above (see ¶ 54), such first request is processed and a first message
temporary worker, or      containing Estimated Time and location information is transmitted by the Lyft
the freelancer; and       transmitter to the first communication device (Lyft mobile application). If
                          acceptable, the user has the option of placing the formal Request and completing
                          the transaction (i.e., by making a second request to engage the services of the
                          available driver). As described above (see ¶¶ 51-55), the Lyft Accused
                          Instrumentalities comprise servers located at data centers across the United States
                          which include processors (i.e., “processors”). On information and belief, such


                                                                    8
                 Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 10 of 14




                 processors are associated with the public-facing elements of the infringing
                 apparatus, including the website at www.uber.com and related mobile
                 applications. On information and belief, such processors are specially
                 programmed to processes and provide job search and recruitment information
                 concerning drivers and riders. The processors are programmed to process the
                 information concerning the job search request in real-time (i.e., “upon a detection
                 of an occurrence of a searching event”), using the ride request information as
                 provided by the employer or hiring entity (i.e., the ride requestor). Each such
                 request is an advertised job opening, position, assignment, contract, and/or
                 project, which the individual Independent Contractor drivers can accept or
                 decline, following receipt of a message (which is generated by the processing
                 device and electronically transmitted over the Internet or World Wide Web to the
                 mobile application of the Independent Contractor from the Lyft transmitter) in
                 real-time concerning the available assignment via the Lyft Mobile Application for
                 Drivers.

a transmitter,   Paragraph 109 of the First Amended Complaint                                           Lyft

                 109. As described above (see ¶ 55), and on information and belief, the Lyft
                 Accused Instrumentalities comprise servers (receivers) for receiving a first request
                 from a communication device associated with a hiring entity (e.g., the mobile
                 device of a user of the Lyft Mobile App for Riders and/or the computing device
                 of the user of the Lyft web page at www.lyft.com). On information and belief,
                 when a user seeks to place a Ride Request using the Lyft apparatus, a first request
                 is generated and contains information regarding a request to obtain the work
                 schedule information for the known available Independent Contractors in order to
                 generate an Estimated Time for Performance and populate the mapping function.
                 As described above (see ¶ 54), such first request is processed and a first message
                 containing Estimated Time and location information is transmitted by the Lyft
                 transmitter to the first communication device (Lyft mobile application). If
                 acceptable, the user has the option of placing the formal Request and completing
                 the transaction (i.e., by making a second request to engage the services of the
                 available driver). As described above (see ¶¶ 51-55), the Lyft Accused
                 Instrumentalities comprise servers located at data centers across the United States


                                                           9
                        Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 11 of 14




                        which include processors (i.e., “processors”). On information and belief, such
                        processors are associated with the public-facing elements of the infringing
                        apparatus, including the website at www.uber.com and related mobile
                        applications. On information and belief, such processors are specially
                        programmed to processes and provide job search and recruitment information
                        concerning drivers and riders. The processors are programmed to process the
                        information concerning the job search request in real-time (i.e., “upon a detection
                        of an occurrence of a searching event”), using the ride request information as
                        provided by the employer or hiring entity (i.e., the ride requestor). Each such
                        request is an advertised job opening, position, assignment, contract, and/or
                        project, which the individual Independent Contractor drivers can accept or
                        decline, following receipt of a message (which is generated by the processing
                        device and electronically transmitted over the Internet or World Wide Web to the
                        mobile application of the Independent Contractor from the Lyft transmitter) in
                        real-time concerning the available assignment via the Lyft Mobile Application for
                        Drivers.

wherein the             Paragraph 109 of the First Amended Complaint                                           Lyft
transmitter transmits
the first message to    109. As described above (see ¶ 55), and on information and belief, the Lyft
the first               Accused Instrumentalities comprise servers (receivers) for receiving a first request
communication           from a communication device associated with a hiring entity (e.g., the mobile
device or to a second   device of a user of the Lyft Mobile App for Riders and/or the computing device
communication           of the user of the Lyft web page at www.lyft.com). On information and belief,
device,                 when a user seeks to place a Ride Request using the Lyft apparatus, a first request
                        is generated and contains information regarding a request to obtain the work
                        schedule information for the known available Independent Contractors in order to
                        generate an Estimated Time for Performance and populate the mapping function.
                        As described above (see ¶ 54), such first request is processed and a first message
                        containing Estimated Time and location information is transmitted by the Lyft
                        transmitter to the first communication device (Lyft mobile application). If
                        acceptable, the user has the option of placing the formal Request and completing
                        the transaction (i.e., by making a second request to engage the services of the
                        available driver). As described above (see ¶¶ 51-55), the Lyft Accused


                                                                  10
                         Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 12 of 14




                        Instrumentalities comprise servers located at data centers across the United States
                        which include processors (i.e., “processors”). On information and belief, such
                        processors are associated with the public-facing elements of the infringing
                        apparatus, including the website at www.uber.com and related mobile
                        applications. On information and belief, such processors are specially
                        programmed to processes and provide job search and recruitment information
                        concerning drivers and riders. The processors are programmed to process the
                        information concerning the job search request in real-time (i.e., “upon a detection
                        of an occurrence of a searching event”), using the ride request information as
                        provided by the employer or hiring entity (i.e., the ride requestor). Each such
                        request is an advertised job opening, position, assignment, contract, and/or
                        project, which the individual Independent Contractor drivers can accept or
                        decline, following receipt of a message (which is generated by the processing
                        device and electronically transmitted over the Internet or World Wide Web to the
                        mobile application of the Independent Contractor from the Lyft transmitter) in
                        real-time concerning the available assignment via the Lyft Mobile Application for
                        Drivers.

wherein the apparatus Paragraph 110 of the First Amended Complaint                                            Lyft; Rider (Lyft Mobile
processes information                                                                                         Application for Riders
contained in a second 110. On information and belief, when a user completes a formal Ride Request             and/or use of the Lyft
request,              using the Lyft Accused Instrumentalities, the Request comprises a Second                web page at Lyft.com)
                      Request to engage and obtain the Lyft Independent Contractor in the vicinity, and
                      to thereafter complete the ride transaction. On information and belief, the
                      Independent Contractor Drivers are notified via “push notification” (i.e., via a
                      “second message”) when a new ride opportunity is available, based on their
                      proximity and capacity. The “second message” contains information regarding the
                      second request, and is transmitted to a second communication device (i.e., the Lyft
                      mobile application for drivers) associated with the Independent Contractor. If the
                      initial driver does not timely respond by accepting the position, it is passed to the
                      next available driver for consideration. Ultimately, the Second Request is
                      confirmed, and the user is then provided with arrival information, including driver
                      and vehicle data in real-time.



                                                                 11
                          Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 13 of 14




wherein the second        Paragraph 110 of the First Amended Complaint                                          Lyft; Rider (Lyft Mobile
request contains                                                                                                Application for Riders
information for           110. On information and belief, when a user completes a formal Ride Request and/or use of the Lyft
offering services of      using the Lyft Accused Instrumentalities, the Request comprises a Second web page at Lyft.com)
the individual, the       Request to engage and obtain the Lyft Independent Contractor in the vicinity, and
independent               to thereafter complete the ride transaction. On information and belief, the
contractor, the           Independent Contractor Drivers are notified via “push notification” (i.e., via a
temporary worker, or      “second message”) when a new ride opportunity is available, based on their
the freelancer, to the    proximity and capacity. The “second message” contains information regarding the
employer or hiring        second request, and is transmitted to a second communication device (i.e., the Lyft
entity, or contains       mobile application for drivers) associated with the Independent Contractor. If the
information for the       initial driver does not timely respond by accepting the position, it is passed to the
employer or hiring        next available driver for consideration. Ultimately, the Second Request is
entity reserving or       confirmed, and the user is then provided with arrival information, including driver
requesting the            and vehicle data in real-time.
services of the
individual, the
independent
contractor, the
temporary worker, or
the freelancer,

wherein the               Paragraph 110 of the First Amended Complaint                                        Lyft; Rider (Lyft Mobile
information                                                                                                   Application for Riders
contained in the          110. On information and belief, when a user completes a formal Ride Request and/or use of the Lyft
second request is         using the Lyft Accused Instrumentalities, the Request comprises a Second web page at Lyft.com)
based on the work         Request to engage and obtain the Lyft Independent Contractor in the vicinity, and
schedule information      to thereafter complete the ride transaction. On information and belief, the
or the scheduling         Independent Contractor Drivers are notified via “push notification” (i.e., via a
information for the       “second message”) when a new ride opportunity is available, based on their
employer, the hiring      proximity and capacity. The “second message” contains information regarding the
entity, the individual,   second request, and is transmitted to a second communication device (i.e., the Lyft
the independent           mobile application for drivers) associated with the Independent Contractor. If the



                                                                   12
                         Case 6:20-cv-00651-ADA Document 22-4 Filed 12/16/20 Page 14 of 14




contractor, the          initial driver does not timely respond by accepting the position, it is passed to the
temporary worker, or     next available driver for consideration. Ultimately, the Second Request is
the freelancer,          confirmed, and the user is then provided with arrival information, including driver
contained in the first   and vehicle data in real-time.
message.




                                                                   13
